Status of Application
1.	Acknowledgment is made of the amendments filed 08/19/2021. Upon entering the amendments, claim 18 is canceled and claims 8, 16-17, and 19 are amended. Claims 8-9, 16-17, and 19-24 are pending and presented for the examination. 
Rejections Withdrawn
2.	Claim 17 has been amended to overcome the U.S.C. 112 indefiniteness rejections previously issued. This ground of rejection is therefore withdrawn. 
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive methods of retarding crack propagation, and applicant's arguments show that the methods of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the diameter range of the refractory matrix metal body produced by the method of instant claim 8 has been narrowed such that the minimum diameter falls well above the maximum diameter taught by the previously applied prior art to Koep. The remarks also show that claim 16, previously indicated as containing allowable subject matter but being dependent from a rejected claim, has been written into independent form with the inclusion of all intervening claim limitations. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
4.	Claims 8-9, 16-17, and 19-24 are allowed.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed methods of retarding crack propagation. Specifically, the prior art fails to teach a method wherein irregularly shaped aggregate bodies are distributed throughout a refractory matrix body such that a propagating crack in said refractory matrix body is intersected therewith and the propagation of said crack is thereby stopped, wherein said refractory matrix body has a diameter of about 19 mm to about 25 mm, and wherein said irregularly shaped aggregate body has a diameter of about 5 mesh to about 200 mesh. The prior art also does not teach or suggest a method wherein irregularly shaped aggregate bodies are distributed throughout a refractory matrix body such that a propagating crack in said refractory matrix body is intersected therewith and the propagation of said crack is thereby stopped, wherein said refractory matrix body has a diameter of about 9 mm to about 25 mm, said irregularly shaped aggregate body has a diameter of about 5 mesh to about 200 mesh, and wherein the refractory matrix body has a porosity of under 1%. Finally, the prior art does not teach or suggest a method of retarding reinforcing a refractory ceramic body wherein irregularly shaped aggregate bodies are distributed throughout a plurality of refractory matrix bodies, said refractory matrix bodies are placed in a regenerative burner and thereafter thermally cycled, wherein a propagating cracks in a refractory matrix body is intersected with said irregularly shaped aggregate body such that propagation of the crack is stopped, wherein each refractory matrix body has a diameter of about 19 mm to about 25 mm, and wherein each irregularly shaped aggregate body has a diameter of about 5 mesh to about 200 mesh.
The most relevant prior art references found are Koep et al (US 2016/037699) and Kovárík et al (Thermomechanical properties of particle-reinforced geopolymer composite with various aggregate gradation of fine ceramic filler). The difference from instant claims is that while Koep et al teaches a sintered spherical ceramic particle product and teaches that the sintered spheres can advantageously comprise reinforcing particles in the matrix to stop crack propagation, Koep does not teach that the reinforcing crack propagation preventive particles are aggregates, and the Koep spherical product can have a diameter of only up to 1 cm. The Koep diameter thus falls below the minimum diameter of the instant amended claims. Kovarik teaches a geopolymer-based composite comprising therein aggregate ceramic particles that advantageously act as reinforcing agents, increasing mechanical and thermal durability and properties; Kovarik, however, does not teach or suggest a matrix body comprising said aggregate reinforcing particles, wherein said matrix body has a diameter of about 19 cm to about 25 cm, and thus does not remedy the deficiencies in Koep with respect to the instant amended claims. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW20 October 2021